Citation Nr: 0526627	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right 
shoulder disorder.  

2.  Entitlement to service connection for a chronic back 
disorder.  

3.  Entitlement to service connection for a chronic bilateral 
foot disorder.  

4.  Entitlement to service connection for a chronic eye 
disorder.  

5.  Entitlement to service connection for a chronic sinus 
disorder.  

6.  Entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis.  

7.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1977 to October 
1980 and from February 1987 to April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for a chronic right 
shoulder disorder, a chronic back disorder, a chronic 
bilateral foot disorder, a chronic eye disorder, a chronic 
sinus disorder, a chronic pulmonary disorder to include 
bronchitis, a chronic acquired psychiatric disorder to 
include depression, and alcoholism.  In July 2004, the 
veteran withdrew her claim of entitlement to service 
connection for alcoholism.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In August 2005, the veteran requested a video hearing before 
a Veterans Law Judge.  The requested hearing has not been 
conducted.  Given these facts, the veteran should be 
scheduled for the requested video hearing before a Veterans 
Law Judge.  Accordingly, this case is REMANDED for the 
following action: 

Schedule the veteran for the requested 
video hearing before a Veterans Law 
Judge.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

